596 So. 2d 761 (1992)
Tamara Lynn WALT, Appellant,
v.
James Lee WALT, Appellee.
No. 91-2015.
District Court of Appeal of Florida, First District.
April 2, 1992.
Rehearing Denied May 1, 1992.
*762 Walter R. Stedeford, Jacksonville, for appellant.
Mark M. Green of Funk & Green, Jacksonville, for appellee.
ZEHMER, Judge.
Tamara Lynn Walt appeals an order entered after remand of this child custody case[1] wherein the trial court deferred to the jurisdiction of the Mississippi court. As a basis for the appealed order, the trial court relied on evidence presented at a May 1990 hearing on the husband's request for custody of the child and relief from the order staying the writ of habeas corpus pending appellate review, but that proceeding was not included in the record on appeal. Accordingly, we ordered the parties to supplement the record with a transcript of the May 1990 hearing as well as the transcript of the May 1991 hearing that led to the appealed order. This court's order further provided that should such transcripts not be available, stipulated statements of the evidence filed in compliance with Fla.R.App.P. 9.200(b)(4) would be accepted in lieu of the transcripts.
The parties represent that neither hearing was reported by a court reporter. The appellant mother did not file a stipulated statement of the evidence presented at the May 1991 hearing. The father filed a "stipulated statement of evidence" that purports to reflect the evidence presented at the May 1990 hearing, but that statement was not fully agreed to by appellant's counsel and has not been approved by the trial court as required by the rule. Accordingly, we reject this statement for failure to comply with Rule 9.200(b)(4).
Because the issues on appeal cannot be decided without reviewing the evidence requested in our order to supplement the record, the appealed order must be affirmed. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla. 1989).
AFFIRMED.
WIGGINTON, J., concurs.
JOANOS, C.J., concurs specially in result only.
NOTES
[1]  See Walt v. Walt, 574 So. 2d 205 (Fla. 1st DCA 1991).